DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. Patent Application Publication 20170329037) in view of Chapman (U.S. Patent Application Publication 20080069308).

    PNG
    media_image1.png
    296
    420
    media_image1.png
    Greyscale


[0022] FIG. 9 is a schematic illustration of a fifth example embodiment of an aerial mobile x-ray imaging system for computed tomography image reconstruction, in accordance with the disclosure herein 
[0065] In another embodiment, shown in FIG. 9, x-ray source 120 and x-ray detector 130 are mounted on a single UAV 110. In one such embodiment, x-ray source 120 and x-ray detector 130 are mounted on opposite sides of a bracket 112 so as to be opposing each other at a fixed distance and angle.
[Examiner note: UAV- unmanned aerial vehicle or “drone” (see for example, para. [0002])]


As per claim 1, Zhou et al. disclose an X-ray inspection device comprising: 
a suspension device (112) provided in the drone (110
an X-ray generator (120) for the drone (110); the X-ray generator device comprising an X-ray source configured to emit an X-ray toward an object to be inspected; and 
a detector (130) configured to detect the X-ray transmitted through the object to be inspected.
Zhou et al. do not explicitly disclose an X-ray inspection device wherein the X-ray generator device and detector are movable up and down by the suspension device.

    PNG
    media_image2.png
    444
    411
    media_image2.png
    Greyscale



Chapman discloses a suspension device (180) configured to move an X-ray generator (110) and detector (160) up and down (see for example, Fig. Shown above; note: Z, Z’). Champman teaches the suspension device allows for the imaging of objects of various heights and orientations (see for example para. [0044]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the X-ray inspection device of Zhou et al. such that it incorporated the suspension device of Chapman. One would have been motivated to make such a modification for the purpose of enabling an inspection device to image object 
As per claim 2, Zhou et al. as modified above, disclose an X-ray inspection device further comprising a fastener holding the X-ray source and the detector such that X-ray source and the detector face each other with the object placed therebetween (see for example, Zhou et al. Fig. shown above).
As per claim 3, Zhou et al. as modified above, do not explicitly disclose an X-ray inspection device wherein the fastener is provided in the X-ray source and configured to extend and retract such that the fastener connects and disconnects the X-ray source and the detector. It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the inspection device of Zhou et al. such that it incorporated the aforementioned limitation. One would have been motivated to make such a modification for the purpose(s) of enabling an inspection device to image object of various heights and orientations as well as changing the source to image distance (SID) as suggested by Chapman (see for example Fig. shown above, see also paras. [0041, 0044]).
As per claims 4-9, Zhou et al. as modified above, disclose an X-ray inspection device as recited in claim 1, but do not explicitly disclose an inspection device wherein the suspension device comprises: a frame attached to the drone, a first motor and a second motor provided on the frame, a first suspender configured to be extended and retracted by driving of the first motor and provided with the X-ray generator for the drone on an end of the first suspender, and a second suspender configured to be extended and retracted by the driving of the second motor and provided with the detector on an end of 
As per claim 10, Zhou et al. as modified above, disclose an X-ray inspection device wherein the X-ray source (120) is provided with a camera (140) configured to capture an image of the object to be inspected (see for example, Zhou et al. Fig. shown above)
As per claims 11-12, Zhou et al. as modified above, disclose an X-ray inspection device comprising: a drone and the X-ray inspection device of claim 1 and a remote controller (116) configured to control operations of the drone; and a personal computer (114) comprising a monitor configured to wirelessly obtain an X-ray image detected by the detector and display the X-ray image in real time (see for example, para. [0041]; Abstract). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D THOMAS/           Primary Examiner, Art Unit 2884